Hamilton App. No. C-130072, 2013-Ohio-4459. This cause is pending before the court as an appeal from the Court of Appeals for Hamilton County.
On January 10, 2014, this court issued an order disqualifying the appellant, Tracie M. Hunter, from acting as a judge pursuant to Gov. Jud.R. III(6)(A). Therefore, appellant no longer controls the records that appellee sought when filing its case with the Hamilton County Court of Appeals. Accordingly, it is ordered by the court that the parties shall file briefs addressing whether Judge John M. Williams, as the only active judge of the Hamilton County Juvenile Court, should be substituted for appellant, Tracie M. Hunter.
The parties shall file briefs addressing the issue of substitution within 20 days of the date of this entry, and the parties may file reply briefs within ten days of the filing of the initial briefs. No stipulations or extensions of time are permitted.
It is further ordered that Judge John M. Williams be served by certified mail with a copy of this entry. Within 20 days of receipt of service, Judge John M. Williams, or his counsel, may file a brief addressing whether he is the appropriate party to be substituted for Tracie M. Hunter in this ease.